[Cite as State v. Bullitt, 2022-Ohio-1591.]

                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                               No. 110985
                 v.                                 :

DEAUNTE BULLITT,                                    :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 12, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-12-565262-C


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Tasha L. Forchione, Assistant Prosecuting
                 Attorney, for appellee.

                 Deaunte Bullitt, pro se.


EILEEN T. GALLAGHER, J.:

                 Defendant-appellant, Deaunte Bullitt (“Bullitt”), appeals the denial of a

postconviction motion to vacate his conviction and sentence.              He claims the

following error:
      The trial court erred in failing to afford appellant Bullitt the relief
      sought in his motion to vacate void conviction and sentence, in
      violation of his rights to the 14th Amendment of the United States
      Constitution and Article I, Section 14 of the Ohio Constitution.

Bullitt’s assertion involves a postconviction claim of voidable error that may only be

corrected in a direct appeal. We, therefore, affirm the trial court’s judgment.

                        I. Facts and Procedural History

             In August 2012, Bullitt was charged with drug trafficking, drug

possession, possessing criminal tools, and tampering with evidence. The drug

trafficking and drug possession charges alleged in Counts 1 and 2 of the indictment

included major drug offender specifications. Bullitt was subsequently convicted by

a jury on all counts, and the trial court sentenced him to an 11-year prison term.

Bullitt filed a direct appeal, raising a single assignment of error challenging the

court’s jury instructions, and this court affirmed his convictions. State v. Bullitt, 8th

Dist. Cuyahoga No. 100885, 2014-Ohio-5138.

             Following his direct appeal, Bullitt filed numerous challenges to his

convictions, all of which were either denied or dismissed. See State v. Bullitt, 8th

Dist. Cuyahoga No. 100885, 2015-Ohio-3136 (application to reopen denied); State

v. Bullitt, 8th Dist. Cuyahoga No. 103638, 2016-Ohio-410 (public records

mandamus denied); State v. Bullitt, 8th Dist. Cuyahoga No. 103774, 2016-Ohio-945

(mandamus seeking new trial dismissed); State v. Bullitt, 8th Dist. Cuyahoga No.

103720, 2016-Ohio-3179 (mandamus to compel evidence dismissed); State v.

Bullitt, 8th Dist. Cuyahoga No. 103798, 2016-Ohio-4868 (denial of motion to vacate
conviction and to compel evidence affirmed). Bullitt also appealed the denial of a

“motion for determination” and a “motion to proceed with judgment,” but this court

dismissed the appeal on grounds that the issues presented therein were barred by

res judicata. See State v. Bullitt, 8th Dist. Cuyahoga No. 107224, Motion No. 517833

(May 29, 2018).

             In March 2021, Bullitt filed another postconviction motion to vacate his

convictions and sentence, arguing the trial judge erred by allowing the jury to

determine his guilt on the major drug offender specifications instead of making that

determination himself as required by the applicable statute. The trial court denied

the motion on grounds that it was barred by res judicata. Bullitt now appeals the

trial court’s judgment.

                                   II. Law and Analysis

             In his sole assignment of error, Bullitt argues the trial court erred in

denying his postconviction motion to vacate his convictions and sentence. He

contends the motion should have been granted because the trial court erred by

allowing the jury to make a finding of guilt on the major drug offender specifications

when the statute required that determination be made by the trial judge. He further

asserts that by instructing the jury to make determinations that it was not authorized

to make, the trial court violated his constitutional rights to due process, equal

protection, and to a fair trial.

             Bullitt’s motion to vacate his conviction and sentence is a petition for

postconviction relief under R.C. 2953.21(A)(1) because it (1) was filed subsequent to
a direct appeal; (2) claimed a denial of constitutional rights; (3) sought to render the

judgment void; and (4) asked for a vacation of his convictions and sentence. State

v. Reynolds, 79 Ohio St.3d 158, 160-161, 679 N.E.2d 1131 (1997); see also State v.

Ali, 8th Dist. Cuyahoga No. 110624, 2021-Ohio-4303, ¶ 10.

             “A postconviction proceeding is not an appeal of a criminal conviction,

but, rather, a collateral civil attack on the judgment.” State v. Steffen, 70 Ohio St.3d

399, 410, 639 N.E.2d 67 (1994). Bullitt’s ability to collaterally attack his sentence

depends on whether his convictions and sentence are void or voidable because “a

voidable judgment may be set aside only if successfully challenged on direct appeal.”

State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 131 N.E.3d 1, ¶ 26; State v.

Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 26. “And when

a specific action is within a court’s subject-matter jurisdiction, any error in the

exercise of that jurisdiction renders the court’s judgment voidable, not void.” Id.

             A reviewing court generally reviews a trial court’s decision granting or

denying a petition for postconviction relief for an abuse of discretion. However,

whether the trial court possessed subject-matter jurisdiction to entertain a petition

for postconviction relief is a question of law subject to de novo review. State v.

Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121 N.E.3d 351, ¶ 24. In a de novo

review, we review the merits of the case independently, without any deference to the

trial court. Sosic v. Stephen Hovancsek & Assocs., Inc., 8th Dist. Cuyahoga No.

109993, 2021-Ohio-2592, ¶ 21.
             Subject-matter jurisdiction refers to the court’s constitutional or

statutory power to adjudicate a case. Harper at ¶ 23. R.C. 2931.03 gives the

common pleas courts original jurisdiction over “all crimes and offenses, except in

cases of minor offenses the exclusive jurisdiction of which is vested in courts inferior

to the court of common pleas.”        R.C. 2931.03.     This includes subject-matter

jurisdiction over felony cases. Henderson at ¶ 35. It is undisputed that Bullitt was

charged with and convicted of felony offenses in this case. Therefore, the trial court

had subject-matter jurisdiction to adjudicate this case.

              “Personal jurisdiction refers to the court’s power to render a valid

judgment against a particular individual.” Henderson at ¶ 36. “In a criminal matter,

the court acquires jurisdiction over a person by lawfully issued process, followed by

the arrest and arraignment of the accused and his plea to the charge.” Id., citing

Tari v. State, 117 Ohio St. 481, 159 N.E. 594 (1927). Bullitt does not dispute that the

trial court had personal jurisdiction to render a valid judgment against him.

              In Henderson, the Ohio Supreme Court held that “[i]f the court has

jurisdiction over the case and the person, any sentence or judgment based on an

error in the court’s exercise of that jurisdiction is voidable.” Henderson at ¶ 37. A

trial court’s judgment is only void if the court lacked personal or subject-matter

jurisdiction. Id.; Harper at ¶ 42. Because the trial court had personal and subject-

matter jurisdiction over Bullitt, any error based on that jurisdiction is voidable

rather than void. As previously stated, a voidable judgment may only be set aside if

successfully challenged on direct appeal. Harper at ¶ 26.
                  Bullitt contends the trial court violated his constitutional rights by

allowing the jury to make a finding of guilt on the major drug offender specifications

attendant to the drug trafficking and drug possession charges in this case. This

argument could have been raised on direct appeal.            In Henderson, the court

explained that “[t]he failure to timely—at the earliest available opportunity—assert

an error in a voidable judgment, even if that error is constitutional in nature,

amounts to the forfeiture of any objection.” Henderson at ¶ 17. Thus, “[i]f a

judgment is voidable, the doctrine of res judicata bars a party from raising and

litigating in any proceeding, except a direct appeal, claims that could have been

raised in the trial court.” Id. at ¶ 19, citing State v. Perry, 10 Ohio St.2d 175, 178-

179, 226 N.E.2d 104 (1967), paragraph nine of the syllabus; see also Boler v. Hill,

Slip Opinion No. 2021-1073 (Postconviction petition was properly dismissed as

barred by res judicata where defendant failed to demonstrate that his conviction was

void because he did not contest the trial court’s personal or subject-matter

jurisdiction.).

                  The judgment of conviction and sentence in this case was voidable

because the trial court had personal jurisdiction over Bullitt and subject-matter

jurisdiction over his felony case. Bullitt failed to timely object to the trial court’s

decision to allow the jury to determine his guilt with respect to the major drug

offender specification. He has, therefore, forfeited any error in that regard, and the

trial court properly denied his motion to vacate his convictions and sentence on

grounds that it was barred by res judicata.
             The sole assignment of error is overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

SEAN C. GALLAGHER, A.J., and
MARY J. BOYLE, J., CONCUR